Order entered May 5, 2021




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-00978-CR

                  SANDRA KAY NORTHCUTT, Appellant

                                      V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 219th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 219-80789-2019

                                   ORDER

      Before the Court is appellant’s May 3, 2021 second motion for an extension

of time to file her brief. We GRANT the motion and ORDER appellant’s brief

due on June 2, 2021.


                                           /s/   DENNISE GARCIA
                                                 JUSTICE